Citation Nr: 1241862	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-36 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include as a result of herbicide exposure.

2.  Entitlement to service connection for a skin disorder, claimed as skin sores, to include as a result of herbicide exposure.

3.  Entitlement to service connection for an enlarged kidney with kidney stone complications.

4.  Entitlement to nonservice-connected pension benefits before September 3, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1966 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by which right RO denied, in pertinent part, service connection for the disabilities enumerated above as well as nonservice-connected pension benefits.  The Board notes that the March 2009 rating decision did not include the denial of nonservice-connected pension benefits in the rating decision discussion; however, the RO letter notified the Veteran of the denial of nonservice-connected pension benefits in an April 2009 letter and provided the reason for the denial (the annual household income exceeded the monthly rate for pension entitlement).  The Veteran understood the denial of nonservice-connected pension benefits, and the need to appeal such denial, as indicated by the fact that he filed a notice of disagreement that included the pension eligibility issue.  The RO issued a subsequent statement of the case in July 2010 that addressed the pension eligibility issue, including a more extensive reasons and bases discussion, and provided and applied the legal criteria for pension eligibility.

The Board notes that nonservice-connected pension benefits were granted effective September 3, 2010.  As such, the question of pension eligibility is not at issue for the period beginning September 3, 2010, but is limited to the period of claim for pension benefits prior to the effective date of grant (September 3, 2010).  For this reason, the Board recharacterized the issue on appeal, as reflected above, to reflect the limited pension eligibility period that remains on appeal.

The issues of entitlement to service connection for a lung disorder, to include as a result of herbicide exposure, entitlement to service connection for a skin disorder claimed as skin sores, to include as a result of herbicide exposure, and entitlement to nonservice-connected pension benefits before September 3, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran had "service in the Republic of Vietnam" and was exposed to herbicides during active service.

2.  The Veteran did not sustain a kidney injury or disease in service, to include the formation of kidney stones.

3.  Symptoms of a kidney disorder, to include kidney stones, were not chronic in service. 

4.  Symptoms of a kidney disorder, to include kidney stones, have not been continuous since service separation. 

5.  Symptoms of a kidney disorder, to include kidney stones, did not manifest within a year of service separation.

6.  The Veteran's current enlarged kidney with kidney stones is not related to his active service. 


CONCLUSION OF LAW

A kidney disorder, to include kidney stones, was not incurred in active service, and is not presumptively related thereto.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In timely September 2008 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for service connection for a kidney disorder, to include kidney stones, as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance the VA could provide the Veteran in obtaining this evidence.  The notice included provisions for disability ratings and for the effective date of the claim.

The Board acknowledges that the Veteran has not been afforded a VA medical examination regarding the claimed kidney disorder, to include kidney stones; however, the Board finds that a VA examination is not necessary in order to decide the matter.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that a veteran has persistent or recurrent symptoms of the claimed disability and 
(2) indicate that those symptoms may be associated with his active military service. 

In this case, because the weight of the evidence demonstrates that the Veteran did not in fact sustain a renal injury, disease, or event in service, or otherwise show chronic in-service renal symptoms, there is no duty to provide a VA medical examination.  The service treatment records are devoid of any complaints, symptoms, or abnormal pathology indicative of the occurrence of a kidney disorder in service. 

In this decision, the Board also finds that the weight of the lay and medical evidence demonstrates no continuity of kidney disorder symptoms since service separation.  Because there is in fact no in-service injury, disease, or event to which a current kidney disorder could be related, or even a factual basis of chronic symptoms in service or continuous symptoms after service upon which a medical nexus opinion could be based, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a kidney disorder, to include kidney stones.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 
38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board notes that records from the Social Security Administration (SSA) have not been obtained and, in an October 2008 determination, the RO concluded that records from SSA were unavailable for review.  There is no indication that the Veteran is receiving SSA disability benefits for a kidney disorder, to include kidney stones.  For this reason, the Board finds that a remand to obtain SSA records is not required.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal).  In any event, a remand for SSA records would serve no useful purpose due to the determination that they are unavailable.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran should be avoided).

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA treatment records, private medical records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  

Service Connection Laws and regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as calculi of the kidney, bladder, or gallbladder, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113,1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  

The following diseases are deemed associated with herbicide exposure, under current VA regulation: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 
38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57,586 -57,589 (1996).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for a disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Kidney Disorder and Kidney Stones

The Veteran contends that his renal problems, to include kidney stones, may be related to service to include service (herbicide exposure) in Vietnam.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a renal injury or disease in service, and that symptoms of kidney problems, to include kidney stones, were not chronic in service.  In short, the service treatment records do not demonstrate renal complaints, findings, diagnosis, or treatment, or even the presence of symptoms consistent with a kidney problem, to include kidney stones.  The evidence in this case includes a June 2008 statement from the Veteran indicating that he developed an enlarged kidney with complications 25 years earlier.  The evidence also includes a June 2007 finding of obstructive uropathy involving the right renal collecting system.  In June 2007, the Veteran received private treatment for renal colic and ureterolithiasis.  A notation in the VA clinical records indicating an enlarged kidney/nephrolithiasis in September 2007.  In short, the evidence of record does not tend to show that symptoms of kidney problems, to include kidney stones, were chronic in service.

The Board next finds that the weight of the evidence demonstrates that symptoms of kidney problems, to include kidney stones, have not been continuous since service separation in August 1968.  As indicated, renal disorder diagnosis or treatment is not apparent until approximately 2007, more than 40 years after service.  The Veteran himself stated in 2008 that kidney problems began some 25 years earlier, which dates to approximately 1983, about 15 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  The absence of post-service complaints, findings, diagnosis, or treatment after service prior to June 2007 is one factor that tends to weigh against a finding of either chronic renal symptoms in service or continuous symptoms of kidney problems after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence). 

Based on the evidence, to include the Veteran's own reported histories, calculi of the kidney, bladder, or gallbladder were not present in the first post-service year.  The Veteran credibly reports renal problems since the 1980s.  No other evidence of record, lay or medical, dates the Veteran's claimed disability to the year following service separation.  As such, service connection for a kidney disorder with kidney stones is not warranted presumptively.  38 C.F.R. §§ 3.307, 3.309(a).  

In his September 2010 substantive appeal, the Veteran indicated that he did not know whether his claimed renal disability was related to service in Vietnam.  To the extent he is asserting that presumptive service connection is warranted based on presumed herbicide exposure, his argument fails, as a kidney disorders, to include kidney stones, are not among the enumerated conditions that are subject to presumptive service connection based in Vietnam service.  38 C.F.R. §§ 3.307, 3.309(e).  

With regard to direct service connection, the Board notes that there is no medical opinion that relates current kidney problems to service, and there is no basis for such an opinion, because there was no in-service injury or disease.  Therefore, any such purported opinion of nexus to service would be speculative.  In sum, the record contains no evidence, competent or otherwise, tending to show incurrence of a renal disease or injury in service, chronic symptoms in service, incurrence of the claimed disability in the first post-service year, continuity of symptomatology since service, or other evidence of a nexus between the claimed kidney disorder with kidney stones and service.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).

For these reasons, the Board finds that a preponderance of the evidence is against service connection for a kidney disorder, to include kidney stones, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for a kidney disorder, to include kidney stones, is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issues of service connection for a lung disorder and service connection for a skin disorder, both claimed as a result of herbicide exposure in Vietnam, as well as the issue of entitlement to nonservice-connected  pension benefits before September 3, 2010.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Service Connection Claims 

In this case, the claims file does not include a medical opinion addressing the question of whether the Veteran's current lung/respiratory problems and skin disorder (basal cell carcinoma and melanoma) are related to service.  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon, 20 Vet. App. at 79.

With respect to the factor of relationship of current disability to service, the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

With respect to a current disability, the evidence shows that the Veteran has been treated for basal cell carcinoma (BCC) and for melanoma.  His allegations include a relationship to service in that he had significant sun exposure in Vietnam.  

As to a lung condition, the service treatment records indicate that the Veteran reported a history of childhood asthma in service.  He maintains that service in Vietnam exacerbated a lung condition and asserts that symptoms of a lung disorder have been continuous since service separation.  The Veteran is competent to provide evidence regarding continuity of symptomatology of respiratory symptoms because it involves subjective symptoms that are readily apparent to the lay person.  See Layno, supra.  The Board notes that an August 2008 chest X-ray might suggest bronchial thickening masses.  The related VA progress note is not clear in this regard.

This case presents certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's currently diagnosed skin conditions and apparent pulmonary problems and his military service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles, 16 Vet. App. 370; see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

The Board notes that no VA or private medical report is of record with an etiology opinion specifically addressing the question of the relationship of the current skin disorder or lung disorder to active service.  Given the reported lung symptoms and the diagnosed basal cell carcinoma and melanoma and the Veteran's statements asserting either continuity of symptomatology or excessive sun exposure in service, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current skin and claimed lung disorder are causally related to active service. 

The record contains VA clinical records dated until February 26, 2009.  To ensure that the record is complete, VA clinical records dated from February 27, 2009 to the present should be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Nonservice-connected Pension Claim 

Entitlement to nonservice-connected pension benefits was granted effective September 3, 2010; therefore, the remaining aspect of the appeal for pension benefits concerns only the period before that date. 

VA pension benefits are payable to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of any willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002).  Basic entitlement to such pension exists if, among other things, a veteran's income is not in excess of the MAPR (maximum amount per regulation).  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4) (2012).  In June 2008, the Veteran filed an original disability claim that included for nonservice-connected pension.  In this case, the crux of this appeal is whether the Veteran's adjusted countable income exceeds the applicable MAPR for the period prior to September 3, 2010. 

In determining annual countable income, all payments of any kind or from any source are counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271(a) (2012).  The following are excluded from countable income for the purpose of determining entitlement to pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); medical expenses that are in excess of five percent of the MAPR; and various other inapplicable items.  38 C.F.R. § 3.272 (2012).  SSA income is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  Permissible medical expenses include nonprescription drugs and health insurance premiums, but not life insurance premiums.  See VA Adjudication Procedure Manual, M21-1MR, Part V, subpart I, Chapter 3, Section D, 13(k), (l ). 

In March 2009, the RO denied nonservice-connected pension benefits after concluding that the Veteran's income exceeded the MAPR for a Veteran with a spouse and one child.  At that time, the applicable MAPR was $16, 552.00.  The RO calculated the Veteran's income, which consisted of SSA benefits for himself, his wife, and child in the amount of $758.00 a month ($9096 a year), and unemployment compensation in the amount of $9360.00, as $18,456.00.  The Board notes that the Veteran also had income from a "land contract" for his former mobile home.  The property was appraised at $17,500.00.  The Veteran received a $4,000.00 down payment and was to receive $500.00 monthly in rent.  It is unclear when the "land contract" was entered and how long the monthly rental payments would last.  In any event, the RO excluded this income when computing the Veteran's earnings.

The Veteran contends that he RO miscalculated his income.  The Veteran does not dispute the $9360.00 in unemployment compensation; however, he asserts that he received SSA benefits for only a few months in 2008 and that the RO multiplied the amount of the combined monthly SSA benefits for the Veteran, his spouse, and child by 12 rather than prorating the annual sum of SSA benefits.  The Board has reviewed the record but cannot determine the amount of SSA income received.  As such, the RO should determine the amount of SSA payments to the Veteran, his spouse, and his child before determining whether the MAPR of $16,552.00 was exceeded.  The RO should specifically determine nonservice-connected pension eligibility for the claim period before September 3, 2010.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Associate with the claims file all VA clinical records dated from February 27, 2009 to the present.

2.  Schedule appropriate VA medical examination(s) to assist in determining the etiology of the Veteran's skin disorder (to include BCC and melanoma) and a lung disorder (to include possible bronchial thickening masses) (see August 2008 VA X-ray study report).  The examiner is asked to diagnose all other current disorders of the skin and lungs.  Specifically, after reviewing all pertinent documents in the claims file and obtaining a complete medical history from the Veteran, the examiner should offer the following opinions:

A.  Is it at least as likely as not (50 percent or greater probability) that any disorder of the skin, to include BCC and melanoma, is related to service?

B.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed lung disorder, to include possible bronchial thickening masses, is related to service?

C.  In the event that asthma, which preexisted service, is diagnosed, did it worsen in severity beyond the natural progression of the disorder during service? 

The examiner should consider the full medical history, from both the claims file and the Veteran, and should note and discuss the relevance of reports of continuous symptoms since service separation.

If the examiner determines that the foregoing questions cannot be answered without resort to speculation, the examiner should explain the reasons why.  All findings and opinions should be supported by a rationale.

3.  Determine the total sum of payments from SSA for the Veteran, his spouse, and his child for the period before September 3, 2010.  In particular, determine the number of months during which SSA benefits were paid in 2008.

4.  The RO should readjudicate on the merits the issues of service connection for a lung disorder, service connection for a skin disorder (claimed as skin sores), and entitlement to nonservice-connected pension benefits for the period before September 3, 2010.  If the benefits sought on appeal remain denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2012).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals 
Department of Veterans Affairs


